DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 05, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 17, each recites the limitation "an elliptical movement about a longitudinal direction of the sheathed cable" in line 10, rendering the claims indefinite in view of disclosure. Specification as originally filed describes “an elliptical, particularly circular, movement”, e.g., in ABSTRACT, paragraphs [0009], [0011], [0014]-[0016]...clearly describing the elliptical path to be the generic movement with the circular path to be a “species” of the elliptical movement. Accordingly it is unclear how a circular movement about the longitudinal direction of the sheathed cable, e.g., as disclosed by applied reference Watanabe, which reads on the species, cannot be applicable to the generic movement as defined by the original disclosure. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 9, 11, 12, 16 and 17, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (6,631,554 “Sato”) in view of Watanabe (5,787,574).

    PNG
    media_image1.png
    246
    347
    media_image1.png
    Greyscale
Sato meets all of the limitations of claims 1, 17 and its associated apparatus claim 11, i.e., a method for stripping a part of a shielding foil of a sheathed cable Abstract (removing outer conductor 13 along with foil 14 and sheath 15), the method comprising the following steps providing the sheathed cable with the shielding foil Fig. 3, whereby the shielding foil includes a predetermined breaking point formed therein that runs along a circumference of the shielding foil slits formed by laser 8 at the bending center S, 04:50-53; bending via device 7 of a partial area of the sheathed cable with the shielding foil in a first direction to apply a tearing tension at the predetermined breaking point thereby tearing the shielding foil at the predetermined breaking point on a part of the circumference of the shielding foil Fig. 3,  04:63-65  with a bending gripper 3 (claim 11) and removing from the sheathed cable the stripped part of the shielding foil 05:32-35; and including not twisting the first part of the sheathed cable in relation to a remainder of the cable during the elliptical movement e.g., Figs 3 and 4, except for moving a first part of the sheathed cable in an elliptical movement about a longitudinal direction of the sheathed cable to apply a tearing stress across the circumference of the shielding foil whereby the shielding foil tears at the predetermined breaking point across the circumference of the shielding foil to strip a part of the shielding foil from the sheathed cable and for 

    PNG
    media_image2.png
    129
    306
    media_image2.png
    Greyscale
Wannabe teaches a method for processing the end of a shielded cable having a movable clamp 12 rotation device (not shown) to bend and rotate the scraped shielded cable 1e about a longitudinal direction of the sheathed cable to facilitate removal of the scrap shield from the base. Note that braiding the drain wires (which may be present under the foil for some cables) also facilitate removal and pulling out the scrap cable. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Sato with a rotating clamp for moving the scored/bent portion in the circular movement as taught by Wannabe to braid drain wires and/or to facilitate removal of the bent and scored portion of the sheath. Note that with regards to the new claim 17, Wannabe in Fig. 2 twists the cable, however during the movement as shown in Fig. 3 does not twist the cable meeting the claim as recited.
As indicated above, the circular movement disclosed by the combination meets the claims as recited, since a circular movement is in effect a “species” of the generic elliptical movement. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claims 2 and 16, PA (prior art, Sato modified by Wannabe) discloses that the rotation is opposite to the twisted direction (Wannabe 05:32-34). It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to rotate the cable in a direction opposite to the winding direction of the foil, in view of Wannabe, in enhancing the removal thereof.
Regarding claim 4, PA meets the limitations, i.e., adapting to the workpiece, e.g., in adapting for an optimal bending angle of below 30 degrees Sato, e.g., column 3. 
Regarding claim 5, PA meets the limitations, i.e., bending gripper 3 Sato.
Regarding claims 6 and 12, PA meets the limitations, i.e., holding gripper 4 Sato.
Regarding claim 9, PA meets the limitations, i.e., slits via 8 Sato.

Claim 3, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Schroeder, Jr. (4,046,298).
PA meets the limitations of claim 3, as applied above to claim 1, except for disclosing pre-stressing the cable.

    PNG
    media_image3.png
    235
    280
    media_image3.png
    Greyscale
 Schroeder teaches a method and an apparatus for stripping optical fiber ribbon, wherein the step of rotating a clamping cylinder for removal of the cut portion includes stressing the wire while bending. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by stressing the cable (thereby foil) while bending which is prior to rotating the wire, as taught by Schroder to enhance the operation.

Claims 7 and 8, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Brown et al. (8,827,216 “Brown”).
PA meets the limitations of claim 6, as applied above to claim 1, except for disclosing using a gimbal for rotating the cable.
Brown teaches a gimbal mechanism for rotating a wrench. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by using a gimbal to rotate the wire, since using such mechanism for rotation is known as evident by Brown and since, using of known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are well within the KSR reasoning.
Claim 13, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Ezaki et al. (5,142,121 “Ezaki”).

    PNG
    media_image4.png
    232
    379
    media_image4.png
    Greyscale
PA meets the limitations of claim 3, as applied above to claim 1, except for disclosing a suction device to suction off stripped cable via a blow-out opening.
 Ezaki teaches a method and an apparatus for terminating cables with a suction device 40 for sucking cutting of the cable from a plurality of suction openings 34. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the suction device and openings, as taught by Ezaki to enhance the operation.

Claim 14, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Kaufmann (4,092,880).

    PNG
    media_image5.png
    333
    317
    media_image5.png
    Greyscale
PA meets the limitations of claim 14, as applied above to claim 1, except for disclosing a conical recess that widens in a direction away from the breaking point.
Kaufmann teaches an apparatus for stripping insulation from a cable having conical gripper 26a, Fig. 2 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with the conical gripper as taught by Kaufmann to facilitate removal of scrap cable by preventing jamming of the cut portion.
Allowable Subject Matter
Claims 10 and 15, as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.

    PNG
    media_image6.png
    340
    561
    media_image6.png
    Greyscale
Applicant argues that Watanabe fails to disclose an elliptical movement and that it only discloses rotating the shielded cable about its longitudinal axis. Examiner respectfully disagrees. As shown in Figs. 3 and 4, the clamp 12 holds the shielding foil and moves it upward and towards the clamp 11, creating a partial substantially circular motion, in addition to rotating it about its longitudinal axis, i.e., twisting motion. The elliptical movement as disclosed per instant application, e.g., Figs. 6a-6e, also shows a movement that is in general partial elliptical, particularly circular, as defined per instant application. Instant application describe, e.g., an elliptical, particularly circular, movement, see Abstract, paragraphs [0009], [0014], [0060] and [0086]. Accordingly a circular movement is in effect a “species” of the generic elliptical movement. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
 It is also noted that as shown in Fig. 3 of Watanabe, the twisting/rotational movement of the cable about the axis 1a and 1b, which with continuous rotational of the clamp 12, also generate or define an elliptical path of the open cores about the longitudinal axis. 

Conclusion

    PNG
    media_image7.png
    164
    398
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    292
    418
    media_image8.png
    Greyscale
  Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Schwartzman et al. Fig. 4 and Folkenroth et al. Fig. 10 are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
June 15, 2021						Primary Examiner, Art Unit 3723